     Case 5:20-cv-00273-SVW-KK Document 15 Filed 07/29/20 Page 1 of 3 Page ID #:53




 1
 2                                                                                    JS-6
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11   UNITED STATES OF AMERICA,                       No. EDCV 20-00273-SVW
                                                     (KKx)
12                  Plaintiff,
                           v.                        CONSENT JUDGMENT OF
13
                                                     FORFEITURE
14   $22,000.00 IN U.S. CURRENCY,
15
                    Defendant.
16
17         Plaintiff United States of America (“the government”) and sole Claimant
18   PopHeavy LLC (“Claimant”) have made a stipulated request for the entry of this
19   Consent Judgment, resolving this action in its entirety.
20         The Court, having considered the stipulation of the parties, and good cause
21   appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
22         1.       This Court has jurisdiction over the subject matter of this action and the
23   parties to this Consent Judgment of Forfeiture.
24         2.       The Complaint for Forfeiture states a claim for relief pursuant to 21 U.S.C.
25   § 881(a)(6).
26   ///
27
28
     Case 5:20-cv-00273-SVW-KK Document 15 Filed 07/29/20 Page 2 of 3 Page ID #:54



 1           3.   Notice of this action has been given and published as required by law. All
 2   potential claimants to the defendant currency other than PopHeavy LLC are deemed to
 3   have admitted the allegations of the Complaint for Forfeiture to be true with respect to
 4   the defendant currency. The allegations set out in the Complaint are sufficient to
 5   establish a basis for forfeiture.
 6           4.   The sum of $5,500.00 only (without interest) shall be returned to PopHeavy
 7   LLC through its counsel. The remainder of the remainder of the defendant currency
 8   (i.e., $16,500.00), plus any interest earned by the government on the defendant currency
 9   since seizure, is hereby forfeited to the United States of America, and no other right, title
10   or interest shall exist therein. The government shall dispose of the forfeited funds in
11   accordance with law.
12           5.   The funds to be returned to PopHeavy LLC shall be paid through its counsel
13   by electronic transfer. PopHeavy LLC and its attorney shall provide all information and
14   complete all documents requested by the government to facilitate the transfer including,
15   without limitation, providing PopHeavy LLC’s social security or taxpayer identification
16   number, the identity of the bank, and the bank’s address, account name, account number,
17   account type and routing number for the account to which the transfer of funds is to be
18   made.
19           6.   There was reasonable cause for the seizure of the defendant currency and
20   institution of these proceedings. This judgment shall be construed as a certificate of
21   reasonable cause pursuant to 28 U.S.C. § 2465.
22   ///
23
24
25
26
27
28
                                                   2
     Case 5:20-cv-00273-SVW-KK Document 15 Filed 07/29/20 Page 3 of 3 Page ID #:55



 1         7.     PopHeavy LLC did not substantially prevail in this action, and the parties
 2   hereto shall bear their own attorney fees and costs.
 3    Dated: July 29, 2020
 4
                                               HON. STEPHEN V. WILSON
 5                                             UNITED STATES DISTRICT JUDGE
 6
 7
 8   Presented by:
 9   NICOLA T. HANNA
     United States Attorney
10   BRANDON D. FOX
     Assistant United States Attorney
11   Chief, Criminal Division
     STEVEN R. WELK
12   Assistant United States Attorney
     Chief, Asset Forfeiture Section
13
14     /s/Brent A. Whittlesey
     BRENT A. WHITTLESEY
15   Assistant United States Attorney
16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
